Citation Nr: 0001477	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-21 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to an increased rating for a right knee 
disability, status post meniscectomy, currently evaluated as 
30 percent disabling.

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968, including combat service in Vietnam, and his 
decorations include the Purple Heart Medal and the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, inter alia, denied an evaluation in excess 
of 20 percent for right knee disability; and granted service 
connection for low back pain, evaluated as 10 percent 
disabling.  The veteran timely appealed those determinations 
to the Board.  In September 1997, the RO increased the 
evaluation for the right knee to 30 percent.  

In an August 1998 decision, the Board denied, inter alia, 
higher evaluations for the right knee and low back 
disabilities.  The veteran appealed the Board's 
determinations to United States Court of Veterans Appeals 
(now known as United States Court of Appeals for Veterans 
Claims) (Court).  In a March 1999 order, the Court granted a 
joint motion for remand, vacating the Board's decision as to 
his right knee and low back claims, and remanding these 
matters back to the Board for compliance with the terms of 
the joint motion.  

Because the veteran has disagreed with the initial rating 
assigned for his low back disability, the Board has 
recharacterized the issue as involving the propriety of the 
initial evaluation assigned, in light of the Court's recent 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999).



REMAND

The March 1999 joint motion directed that the Board 
readjudicate the veteran's claim for an increased rating for 
his service-connected low back disability because:  (1) the 
Board did not adequately consider the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) as well as 
38 C.F.R. § 4.40, 4.45 and 4.59; and (2) the Board did not 
address the impact of VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 
56703 (1998) in adjudicating whether the veteran was not 
entitled to a separate compensable rating for right knee 
arthritis.  In addition, with respect to the veteran's low 
back claim, the parties indicated that the a remand was 
necessary to provide the Board with an opportunity to offer 
further reasons or basis for its decision, to include a 
discussion of the impact of an April 1997 private medical 
report that was prepared by the veteran's chiropractor, in 
which the Dr. Jacquelyn L. Gates indicated that the veteran's 
low back disability was manifested by severe low back pain 
and muscle spasm, with restricted range of motion due to the 
muscle spasms.  However, the Board finds that prior to its to 
consideration and discussion of the issues on appeal, 
additional development is warranted.

The record shows that the veteran reported receiving regular 
treatment for his right knee and low back disabilities at the 
Kansas City, VA Medical Center.  However, records dated 
subsequent to May 1997, have not been associated with the 
claims folder.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
In addition, in her April 1997 report, Dr. Gates indicated 
that she had been treating the veteran for his right knee and 
low back disabilities since March 1992.  As such, the RO must 
also obtain and associate with the record all outstanding 
records of relevant treatment/evaluation by Dr. Gates (and 
any other source identified by the veteran).  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  The RO must obtain these 
treatment records because they might contain diagnostic 
studies and other conclusions that might be determinative in 
the disposition of these claims.  

The Board also finds that, after all outstanding medical 
records are associated with the claims file, a 
contemporaneous and thorough VA orthopedic examination (which 
takes into account the records of the veteran's prior medical 
history, to include the medical evidence requested herein), 
would be helpful in resolving the issues on appeal.  See 
Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).  In the report of the VA 
orthopedic examination, the examiner should indicate whether 
the veteran has arthritis and/or instability of his right 
knee; and, with respect to each disability, provide an 
opinion as to whether the veteran experiences functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination, to include during flare-ups.  
Consistent with the pertinent legal authority cited to above, 
the RO should consider these factors in adjudicating the 
claims.  

Finally, the Board notes that, when adjudicating the 
veteran's claim for a higher evaluation for low back pain, 
the RO should consider whether "staged rating" is 
appropriate, pursuant to the Fenderson decision, cited to 
above.

For all the foregoing reasons, the Board hereby REMANDS these 
matters to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This should specifically 
include any outstanding records from the 
Kansas City, Missouri, VA Medical Center, 
dated subsequent to May 1997; from Dr. 
Jacquelyn L. Gates in Raytown, Missouri, 
dated since March 1992; as well as from 
any other facility or source identified 
by the veteran.  The aid of the veteran 
and his representative in securing such 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  However, if any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and extent of his service-
connected right knee and low back 
disabilities.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All appropriate tests 
and studies, including X-rays and range 
of motion studies, should be conducted, 
and all clinical findings should reported 
in detail.  The examiner should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
knee and low back.  In addition, the 
physician should indicate whether, and to 
what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  In the report, the 
physician must also indicate whether the 
veteran has arthritis and instability in 
his right knee.  If the examiner is 
unable to provide any of the requested 
information with any degree of medical 
certainty, the examiner should clearly so 
state.  All examination findings, along 
with the complete rationale for all 
opinions expressed and conclusions 
reached, should be set forth in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's 
entitlement to an increased rating for 
his right knee disability, as well as the 
propriety of the initial 10 percent 
rating assigned for his low back 
disability, on the basis of all pertinent 
evidence of record and legal authority, 
specifically to include that cited to 
above.  When considering the veteran's 
claims for increased rating for his right 
knee disability, the RO must discuss 
whether separate evaluations for 
arthritis and instability are warranted 
(consistent with VAOPGCPREC 23-97 (1997), 
and VAOPGCPREC 9-98 (1998)).  Further, in 
readjudicating the veteran's low back 
claim, the RO must determine whether 
staged rating is appropriate in light of 
the Court's decision in Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).  
With respect to each of the disabilities 
under consideration, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be 
considered and discussed.  The RO should 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If any benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to comply with the Court's 
order, accomplish additional development and adjudication, 
and to ensure that all due process requirements are met; it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence within the appropriate time 
period.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans'Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


